DETAILED ACTION

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

This application contains the following inventions or groups of inventions, which are not so inked as to form a single general inventive concept under PCT Rule 13.1. 
           Invention 1 [claims 1, 15, 16] drawn to bio-sensing methods comprising a step of optically exciting a plurality of analytes in an array device having the structure set forth in claims 1 or 2, and further comprising performing quantitative/real time PCR as recited. 
           Invention 2 [claims 1, 15, 16] drawn to bio-sensing methods comprising a step of optically exciting a plurality of analytes in an array device having the structure set forth in claims 1 or 2, and further comprising melting curve analysis. 
           Invention 3  [claims 2-4, 12] drawn to an optical bio sensor device having the structure set forth in claims 2, 12, where an excitation optical system must be arranged between the excitation light source and the cover and a detecting optical system must be arranged between the cover and the fluorescent detector and must be oriented as recited in claim 3; and where the angle between the optical axes of the excitation optical system and the detecting optical system must be larger than the sum of the object-side apertures of the excitation optical system and the detecting optical system and less than 5 degrees, as recited in claim 4. 
            Invention 4 [claims 2, 5, 6, 12] drawn to an optical bio sensor device having the structure set forth in claims 2, 12, where the holes in the cover must have longitudinal center axes diverging downward between the surfaces of the cover as recited; and where the longitudinal center axis of each hole must be further oriented to provide the light beam bundle processing as recited. 
            Invention 5 [claims 2, 5, 7, 8, 12] drawn to an optical bio sensor device having the structure set forth in claims 2, 12, where the holes in the cover must have longitudinal center axes diverging downward between the surfaces of the cover as recited; and where the inclination angle of the longitudinal center axes of holes increases outwardly away from the center of the cover with respect to a mid-perpendicular of the cover and/or the array of reaction vessels, or intersect in a common intersection point 
            Invention 6 [claims 2, 5, 9, 12] drawn to an optical bio sensor device having the structure set forth in claims 2, 12, where the holes in the cover must have longitudinal center axes diverging downward between the surfaces of the cover as recited; and where the reaction vessels must have parallel longitudinal center axes each intersecting within the reaction vessels with the longitudinal center axes of the associated holes. 
            Invention 7 [claims 2, 5, 10, 12] drawn to an optical bio sensor device having the structure set forth in claims 2, 12, where the holes in the cover must have longitudinal center axes diverging downward between the surfaces of the cover as recited; and where the center axes of adjacent holes must have smaller distances than the longitudinal center axes of adjacent reaction vessels. 
            Invention 8 [claims 2, 11, 12] drawn to an optical bio sensor device having the structure set forth in claims 2, 12, where the reaction vessels must be arranged in a two dimensional array as recited, and where an optical axis of the detecting optical system must be oriented perpendicular to a plane of the cover and/or the array of reaction vessels as recited. 
            Invention 9 [claims 2, 12, 13] drawn to an optical bio sensor device having the structure set forth in claims 2, 12, where the cover must be configured for being heated. 
            Invention 10 [claims 2, 12, 14] drawn to an optical bio sensor device having the structure set forth in claims 2, 12, where beam splitters as recited, are to be provided.  
             The only technical feature common for the above listed inventions, is an array of reaction vessels; a cover with an array of holes; a light source and a fluorescent detector. This technical feature does not contribute novelty over the prior art, since it is known and conveniently employed in the art , as evidenced for example, by Figure 2 of BOEGE et al., [US 20130034859]  showing an array of reaction vessels 40;  cover 130 with an array of holes 135;  light source 10 and a fluorescent detector 80. Therefore, the unity of inventions is lacking. 
       Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable is considered non-responsive unless accompanied by an election. 
Note that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable invention will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798